Citation Nr: 1733015	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-06 593		DATE
		

THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ORDER

A TDIU is denied.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran is able to secure and follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 2004 to January 2007, having earned among other recognition the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  Jurisdiction of the matter has since been transferred to the RO in San Diego, California. 

The Veteran testified at a Travel Board hearing before the undersigned in June 2010, and a transcript is of record.

In July 2016, the Board remanded the matter of entitlement to TDIU for further development and the case has been returned for appellate consideration.  When it was reviewing the RO's evaluation of the Veteran's psychiatric disabilities, the Board found that the record raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU is part and parcel of an increased rating claim when such claim is raised by the record).

After the Veteran did not respond to the RO's September 2016 letter requesting the submission of a VA Form 21-8940, in December 2016, the RO issued a rating decision denying TDIU.  On the same day, the RO contacted the Veteran's representative by telephone to advise of the determination.  

In the July 2017 post-remand brief, under Stegall v. West, 11 Vet. App. 268, 271 (1998), the Veteran's representative requests another remand, arguing that the RO failed to comply with the Board's remand directives when it did not address entitlement to TDIU in its December 2016 supplemental statement of the case.  The Veteran is not prejudiced because he was notified of the AOJ's consideration of the evidence and readjudication of his claim in a rating decision rather than a SSOC.  See Sprinkle v. Shinseki, 733 F.3d 1180, 1184 (Fed. Cir. 2013) (noting that a SSOC is issued when additional pertinent evidence is received by the AOJ after the issuance of a SOC "[t]o ensure that claimants receive the benefit of this two-tiered review within the agency."). Moreover, reasons and bases were provided in the December 2016 rating decision.  As a remand for issuance of a SSOC would only delay a decision of the Veteran's claim and serve no useful purpose, the Board will proceed with adjudication of the Veteran's claim for a TDIU.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and  no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998)); see also 38 C.F.R. § 3.655 (b)(when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The relevant evidence consists of the Veteran's statements, six VA examination reports, medical treatment records, hearing testimony before a decision review officer and before the undersigned, the Veteran's submission of Examination for Housebound Status or Permanent Need for Regular Aid & Attendance, information from a Request for Employment Information in Connection with Claim for Disability Benefits, and two lay statements.

TDIU CLAIM

As stated above, when considering the Veteran's claim for increased evaluation of his psychiatric disabilities, the Board found that the record raised the issue of TDIU and remanded for further development.  The Veteran, however, did not present any additional evidence.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran failed to cooperate to the full extent in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  In the event the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities but fails to meet the percentage standards, the matter should be submitted for extra-schedular consideration by the Director, Compensation Service.  38 C.F.R. § 4.16(b) (2016).

Here, the Veteran is service connected for PTSD and cyclothymia evaluated as 70 percent disabling, lumbosacral strain evaluated as 20 percent disabling, left hip strain with residuals evaluated as 10 percent disabling, left shoulder strain with residuals evaluated as 10 percent disabling, left knee strain with residuals evaluated as 10 percent disabling, right ankle joints strain with residuals evaluated as 10 percent disabling, left ankle joints strain with residuals evaluated as 10 percent disabling, right knee strain with residuals evaluated as 10 percent disabling, miliaria rubra evaluated as 10 percent disabling, and non-compensable evaluations for trochanteric bursitis of the right hip, bilateral wrist tendonitis, right shoulder strain with residuals, right elbow strain with residuals, left elbow strain with residuals, acne vulgaris, and tension headaches.  From July 21, 2014, the Veteran's combined evaluation is 90 percent.  Therefore, the Veteran's service-connected disabilities satisfy the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a) (2016).

Next, the question for the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, primarily psychiatric.  The Board finds that competent, credible, and probative evidence establishes that the Veteran is able to secure and follow a substantially gainful occupation and TDIU is not warranted.

Shortly after the Veteran separated from service, he was afforded a VA examination for mental disorders in April 2007, and at that time the Veteran was collecting unemployment benefits.  The Veteran reported that he was working with a church and that he recognized that he would need to find employment.  As reflected by the Veteran's medical treatment records received January 2008, by October 2007, the Veteran was employed.  At page 1 it was recorded that the Veteran reported starting a labor job earlier that week, and at pages 4 and 6, it was recorded that the Veteran had been working at Fort Hood as a range helper for two-and-a-half months.  At a hearing before a decision review officer in May 2008, the Veteran testified that he was employed.

In the medical treatment records received June 2010, it was recorded at pages 59 and 62 that in January and March 2008 the Veteran was employed moving furniture, also at Fort Hood.  These records also contain at pages 32-36 the report of a June 2008 VA examination for mental disorders during which the Veteran reported that he worked handling furniture.  In a January 2012 VA examination addendum report for joints, at page 1 it was noted that the Veteran had worked for a furniture store as a mover after getting out of the service.  In October 2012, the Veteran presented a statement from his work leader of four-and-a-half years at Fort Hood.

At the time the Veteran testified before the undersigned in June 2010, the Veteran was employed and acting as a team leader of a hazmat team.  He reported that he had not missed any work due to his disabilities.  During an April 2011 VA examination for posttraumatic stress disorder (PTSD), the Veteran reported that he was working full time.  He reported that he was also taking college and seminary classes.  He was working toward being a minister and had completed six classes (18 credit hours) of seminary classes at his church.

In May 2012, the Veteran presented an Examination for Housebound Status or Permanent Need for Regular Aid & Attendance.  At page 4 the Veteran reported he went to work Monday through Thursday.  The medical treatment records received September 2012 contained the report of a PTSD Clinic Initial Assessment performed in May 2012.  The Veteran reported that he was employed at a mechanic shop as a customer service representative and doing hazmat.  He was also in school studying business administration.  In October 2012, the Veteran presented a statement from his work leader at the mechanic shop where he had worked since 2010.

In November 2012, the Veteran presented an Application for Increased Compensation Based on Unemployability.  The Veteran claimed that his bipolar disorder affected his full-time employment, which ended September 2012.  He reported his occupation as mechanics assistant with hazardous material endorsement.  In its November 2012 response to VA's Request for Employment Information in Connection with Claim for Disability Benefits, the employer related that the reason for termination of the Veteran's employment as an automotive worker was that the term had ended.  The Veteran had worked 10 hours per day, 40 hours per week.  It was reported that during the previous 12 months the Veteran had not missed any work due to disability and that his gross income had been $32,486.  The last payment was $4,607.  In October 2013, the RO denied the Veteran's TDIU claim, and the Veteran did not appeal.

In medical treatment records contained in CAPRI, which were received in August 2014, page 16 shows that the Veteran reported in July 2014 that he was unemployed but working at a church part-time.

During a September 2014 VA examination for PTSD, the Veteran reported that he had various different jobs since leaving the military, the longest was working with chemicals, which lasted for a couple of years.  Since moving to California, the Veteran was in school, studying business.  The Veteran reported that he was starting a new job the following Monday to work in the human resources department for the military.

In July 2016, the Veteran was afforded a VA examination for his back.  During that examination the Veteran reported that he was employed as a human resources specialist for the Department of the Navy.

The Board finds the statements of the Veteran, his work leaders, and former employer competent, credible, and affords them great weight as to the Veteran's work history.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza, 7 Vet. App. at 511.

But competency of evidence differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, each of the proponents had personal knowledge of the facts and no specialized education or training was required; therefore, the statements were competent.  The various recitations of the Veteran's employment history were internally consistent as well as externally consistent with each other.  They were, therefore, credible, and the Board affords them great weight.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow all forms of substantially gainful employment consistent with his educational background and occupational experience, and entitlement to a TDIU is denied.  The most recent evidence reflects that the Veteran is currently employed and has been for most of the period on appeal.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered this claim and decided entitlement based on the evidence.  Except as noted above, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


